WALKER, J.
The only exception shown to have been reserved on the trial was to the refusal of the court to give the charge in writing' requested by the defendant. There was evidence tending to show that the defendant came into the room where the deceased was, said something to the deceased, and then struck him two blows, in one of which a knife was used to inflict the fatal wound. The charge requested is plainly faulty, in that it ignores the question of defendant’s freedom from fault in bringing on the difficulity, or in putting herself in the position of peril.—Kirby v. The State, 89 Ala. 63; Blackburn v. The State, 86 Ala. 595. JNo error is discovered in the record.
Affirmed.